Citation Nr: 1605701	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  08-12 921	)	DATE
	)
)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE
 
Entitlement to an initial compensable rating for residuals of multiple facial fractures.
 
 
ATTORNEY FOR THE BOARD
 
C. Eckart, Counsel
 
 
INTRODUCTION
 
The Veteran had active military service from January 1997 to November 2005.
 
This appeal comes to the Board of Veterans' Appeals (Board) from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.
 
In September 2015 the Board remanded this matter to the RO for additional development.  The case is now returned to the Board for further consideration.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
In a September 2015 remand the Board pointed out that the Veteran had failed to appear for several VA examinations scheduled in connection with this claim. However, a review of the history of such failures discloses some instances where VA was at least partially at fault for such failures to report, including a cancellation done in June 2010 for incorrect jurisdiction and a December 2013 notice of upcoming examination sent to the wrong address, with the Veteran subsequently failing to report to a VA examination scheduled in January 2014.  The Board's September 2015 remand pointed out that in February 2014, the Veteran advised VA and stated that he missed the January 2014 VA examination because his address and phone numbers were not up to date at the VA hospital.  The appellant stated that all systems now reflected a correct address, and he requested that he be rescheduled for a VA examination.  Hence, the Board's September 2015 remand directed that the Veteran be afforded another opportunity to undergo a VA examination to assess the severity of his multiple facial fractures.  
 
A VA examination request was internally initiated by the AOJ on September 18, 2015.  Subsequently on October 6, 2015, slightly more than two weeks thereafter, a VA examination to assess his claimed disorder was canceled due to the appellant's failure to appear.  There is, however, no evidence in the electronic record to suggest that the Veteran was ever sent notice of this by VA.  Although the Board acknowledges that the appellant has a lengthy history of failing to report to previous examinations, given the previous issues that the RO has had with sending him notice of the examination, coupled with the importance of this examination to the outcome of this appeal, the RO should again attempt to obtain a VA examination to address the current severity of his facial fractures.   
 
The Veteran is reminded that pursuant to 38 C.F.R. § 3.655 (2015), failure to report to an examination without good cause in conjunction with a claim for an increased initial rating could result in denial of this claim.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Arrange for the Veteran to undergo a VA examination to assess the nature and severity of any residuals of multiple facial fractures.  The Veteran's claims file, to include all VBMS and Virtual VA records, must be made available to the examiner prior to the examination and the examination reports should indicate that the examiner reviewed these records. All indicated tests and studies should be conducted, all symptoms of the service-connected disability should be described, and all clinical findings reported in detail. The examiner should specify the range of interincisal and lateral excursion motion in millimeters.  If limited motion is demonstrated, an opinion addressing the nature of any increased functional loss due to painful use, weakness, excess fatigability, and/or incoordination of such affected part must be provided.  The examiner should also address whether there is any malunion or nonunion of any facial fracture, and if so whether any malunion or nonunion is slight, moderate or severe.  Any other findings and manifestations including scarring and disfigurement (if present) should also be noted.  A rationale should be provided for all opinions offered.  The RO should ensure that notice of the upcoming examination is sent to his current address of record and must ensure that a copy of the notice is included in the electronic record.  
 
2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




